Citation Nr: 0414320	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  96-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an original rating for residuals of a left 
(minor) shoulder injury with recurrent dislocations in excess 
of 30 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION 

The veteran served on active duty from August 1988 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 RO decision which granted service 
connection for a left shoulder disability and evaluated the 
disability as 20 percent disabling effective March 30, 1991.  
In June 1998, the RO determined that a 30 percent evaluation 
for his service-connected left shoulder disorder was 
warranted, effective March 30, 1991.

The Board remanded the case in November 1998 for further 
development. The veteran was scheduled for hearings in 
December 1998 but he failed to report.  The case was returned 
to the Board in April 2004.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the RO denied entitlement to 
TDIU in an unappealed rating decision in November 2000.  
Subsequent to that decision the RO received records from the 
Social Security Administration in which the veteran asserted 
that he was unable to work due to his shoulder disability, 
and on the most recent VA examination he reported that he was 
unable to work in his customary occupation as a painter due 
to the effects of his shoulder disability.  Thus the veteran 
has satisfied each of the Roberson requirements for a new 
inferred TDIU claim.  His claim is referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran's service-connected left shoulder disability 
(minor upper extremity) is manifested primarily by complaints 
of spontaneous subluxations of that shoulder once per week, 
which are relocated by himself without medical intervention; 
pain; mild atrophy of the biceps and limitation of motion.  


CONCLUSION OF LAW

The criteria for an original rating in excess of 30 percent, 
for the service-connected residuals of a left shoulder injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Codes 5200, 5201, 5202 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in April 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-22.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the veteran was not prejudiced by the delayed 
VCAA notice.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A July 1995 VA consultation record notes that the veteran was 
seen with complaints of left shoulder pain which was present 
since 1988.  On physical examination, there was no evidence 
of tenderness over the left shoulder.  He complained of some 
pain on abduction and external rotation but there were no 
localizing signs.  An MRI of the left shoulder was normal; 
however, a CT arthrogram showed some suggestion of a possible 
labral tear with a defect anteriorly on two of the views.  An 
arthroscopy was recommended.  

On VA examination September 1996, the veteran related that he 
was told that he had a Hill-Sachs deformity of the left 
shoulder.  Also noted, was an ossified area in the region of 
the acromioclavicular articulation evident on MRI study.  The 
veteran complained of continuing pain in the left shoulder 
with some limitation of motion.  He was able to abduct his 
left shoulder to about 110 degrees.  Internal and external 
rotation was 45 degrees on the left and was limited by pain 
in the glenohumeral area.  The veteran reported recurring 
difficulties with chronic dislocations which he was able to 
spontaneously reduce.  The diagnosis was abnormality of the 
left shoulder with chronic dislocation syndrome and 
associated degenerative joint disease.  

On VA examination in November 1997, the veteran reported 
constant pain in the left shoulder, stiffness, recurrent 
swelling, instability, and limited endurance in use of the 
left shoulder.  No actual flare-ups were reported but he had 
recurrent dislocations which happened about once every other 
month.  On physical examination, the left scapula was 
prominent compared to the right.  The shoulder muscles were 
very tensed up and swelling in the anterior shoulder was 
noted.  On palpation diffuse tenderness was shown, anteriorly 
and laterally.  Range of motion testing revealed flexion to 
about 25 degrees, active abduction was to 40 degrees, 
passively up to 75 degrees, but with pain.  Internal rotation 
was 30, external rotation was 50.  Functional limitation due 
to pain was with acute flare-ups with dislocation.  The 
examiner estimated that the veteran would experience 50 
percent more pain, during acute dislocations.  Excursion, 
coordination, and strength of the left shoulder were limited 
due to pain.  Speed of motion was restricted.  The diagnostic 
impression was status post left shoulder recurrent 
dislocation, left shoulder arthralgias, and resorption of 
left distal clavicle.  

On VA examination in December 2003, the veteran reported 
continued left shoulder pain with subluxation about once a 
week.  He indicated that he did not have complete dislocation 
of the left shoulder.  It was noted that the veteran was 
right-hand dominant.  On physical examination, the veteran 
had mild tenderness in the subacromial space of the left 
shoulder and mild tenderness of the proximal biceps tendon.  
Range of motion of the left shoulder was flexion to 90 
degrees, abduction to 60 degrees, internal rotation to 50 
degrees, and external rotation to 80 degrees.  Impingement 
sign was mildly positive.  Supraspinatus test was slightly 
positive.  The veteran had mild atrophy of the left biceps.  
The diagnostic assessment was left shoulder sprain with 
osteochondral loose body.  The examiner indicated that 
functional impairment would be increased by a factor of 20 
percent during periods of exacerbation.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

According to VA regulations, full ranges of motion of the 
shoulder are to 180 degrees of flexion, 180 degrees of 
abduction, 90 degrees of internal rotation, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I (2003).  

The veteran's left shoulder injury has been evaluated under 
several diagnostic codes, including 38 C.F.R. § 4.71a, Code 
5201 (limitation of motion of the arm).  Under Code 5201, 
limitation to 25 degrees from the side warrants a 30 percent 
rating for the minor arm (the veteran is right handed).  A 20 
percent rating is warranted when motion is limited to midway 
between the side and shoulder level, and a 20 percent rating 
is warranted when limitation of motion is at the shoulder 
level.  The veteran is currently receiving the highest 
possible evaluation for this disorder under Diagnostic Code 
5201.  

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  A 20 
percent evaluation requires malunion of the humerus of the 
minor upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation requires fibrous union of the humerus.  A 50 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  A 70 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  

Diagnostic Code 5200 provides that a 20 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the minor upper extremity.  Ankylosis is considered 
favorable when the shoulder is in abduction at 60 degrees and 
the individual can reach his/her mouth and head.  A 30 
percent evaluation requires ankylosis that is intermediate 
between favorable and unfavorable.  A 40 percent evaluation 
requires unfavorable ankylosis when abduction is limited to 
25 degrees from the side.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following the initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Numerous VA examinations indicate that the veteran had 
complained of left shoulder pain with relatively infrequent 
spontaneous dislocations/subluxations with self-relocations 
without medical intervention.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The provisions of 38 C.F.R. § 4.59 are also potentially for 
application.  The Court instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).

While a higher original rating under Diagnostic Code 5202 
requires fibrous union, non-union or loss of the humeral 
head; the veteran's X-rays, MRIs, and CT scans have failed to 
reveal any of these abnormalities at any time since the 
effective date of service connection.  Likewise, no medical 
professional has reported fibrous union, non-union or loss of 
the humeral head.

Under Diagnostic Code 5200, ankylosis exists where the 
scapula and humerus move as one piece.  However, the X-rays, 
MRIs, and CT scan have not shown fusion of the scapula and 
humerus.  No examiner has reported that the scapula and 
humerus move as one piece.  Therefore, a higher evaluation 
under Diagnostic Code 5200 is not warranted.

Under the provisions of 38 C.F.R. § 3.321(2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In the June 1998 supplemental 
statement of the case, the RO considered, but rejected, 
referral of this case for an extraschedular evaluation.  The 
shoulder disability has not required hospitalization since 
service.  Thus, there is no showing of the need for frequent 
hospitalizations.  The veteran has been unemployed 
essentially continuously since service.  Thus, the disability 
cannot have caused marked interference with any employment.  
The inferred claim for TDIU has been referred to the RO.  
Accordingly, the Board will not refer the veteran's claim for 
consideration by the appropriate first-line authorities of 
entitlement to an extraschedular rating.  38 C.F.R. § 
3.321(b)(1).  

Ultimately the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
30 percent at any time since the effective date of service 
connection.

ORDER

Entitlement to an original rating in excess of 30 percent for 
the service-connected left shoulder disorder is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



